    CiA 20 APPOINIMEN I OFANI) ALYI IORITY TO PAY COURT-APPOIN) ED COUNSEL )Re                                                                                         203)
 I. CIR. DIS 1./DIV CODE     2 PERSON REPRESEN1 ED                                                                                                                                               VOCCI hR NUMBER
                              LUIS VEGA
 3 MAG DUt., DEC. NUMI3ER                                                                4. 1)1ST. DKI .DLl NUMBER                                        5 APPEAI.S DUl DEE. NUMBER                                           6. OIl IER DEl. NUM13ER
                                                                                          2:1 8-CR-224-O1
 7. IN CASE MAT LER OF (1                       8. PAYMEN F CATEGORY
                                                        tsc ,‘Anncj                                      ‘1. 1 YPE PIRSON RIPRESENI LI)                                                                                         10. REPRESLNTALION TYPE
                                                    Felony                  LI P/u Offense                     Adult I)ofendant        LI Appel ant                                                                                   (See hiouicti,,mi

    USA v VEGA et al                            LI Misdemeanor
                                                LI Appeal
                                                                            LI Other                     LI .ltivenile Defendust LI
                                                                                                         LI Other
                                                                                                                                                ppellee
                                                                                                                                                                                                                                cc
 I I Of Eli N SE(S) CI IARGUD (Cite U S Code, 1 itIe & Section) if aims,’ than i,ttc’ a//oit so, kit (up to fIrs) 5IU/O 0//olIves c/toNed, llc c Io./slg to
       .
                                                                                                                                                                                                                            .vcl’el’nt’   at   of/ott to

      18:922(g)(1); 18:924(c): 21 :846 and 21 :856

 12. ATTORNEY’S NAME (hail iVas,e, A I.!.,                                         hail     Matte,       ulc/lu/uli/      itt,r su//iv,                   13. COURT ORDER
     AND MAILING ADDRESS                                                                                                                                      LI 0 Appointing Counsel                                          LI C Co-Counsel
      John C Whinnle
                                                                                                                                                              LI F Subs For Federal Delinder                                         R         Stibs For Retained Attorney
                VI                                                                                                                                            LI P    Subs For Panel Attorney                                  LI Y            Standby     Counsel
      161 Madison Avenue, Suite 325
                                                                                                                                                          Prior Attorney’s Name                  Charles Dawkins
      Morristown, NJ 07960
                                                                                                                                                               Atltlointtitent Dates:
                                                                                     ,             \                                                        D Because the abet n—named Ilerson represented has test i tied tinder oath or has othero se
                 I eiephone Number             .
                                                                                     I             I             —                                        satisfied this Court that he or site I I ( is financially unable to employ counsel and (2) does
                                                                                                                                                          not a sIt to a aive counseL and because the interests of’ justice so t eqilire. the attorney altose
 Il. NAME ANt) MAILING ADDRESS 01 LAW FIRM tOtilt                                                                    prorate per illllruclllsll)           tattte appears in Item 12 is appoi tted t —r0         lit thE   son in this case. OR
                                                                                                                                                              LI Oilier   (“CC ilIltIfIL/IlItIs)
      John C. Whipple, Esq.                                                                                                                                                                                    -




      Whipple Azzarello, LLC                                                                                                                                                            .                  .


                                                                                                                                                                                            Jllatur   ot           ending Jttdnt or By Order ot            tile   Court
      161 Madison Avenue, Suite 325
      Morristown, NJ 07960                                                                                                                                                         3/51,2019                                                               3/1/2019
                                                                                                                                                                          D,gt’of Order                            Niunc Pro Tune Date
                                                                                                                                                          Repasiiietto,,ialrepavmettt ordered from the person represented fr this service at time


                                              ClAIM FORSRVkLANDEXPkNSFS                                                                                                                                                FOR(OURI tlSF ONI \
                                                                                                                                                                      TOTAL                       MAt It TECh I.                   MATI I TECI I,
                 CATEGORIES (.1/lash                                                                                                                                                                                                                                 ADDItIONAL
                                                        lfCltllilillltl II) lOtTILCI In//I ikttm)                                                                    AMOUNT                       AD,ltJSTED                        ADJUS ED
                                                                                                                                          CIAtMEI)
                                                                                                                                                                     CLAIMED                        IIOURS                          AMOUNT
 IS.             a Alraignnlent and/or Plea                                                                                                                                     0.00                                                                 0.00
                 b Bail and Detention tiearins                                                                                                                                  0.00                                                                 0.00
                 c Motion I len ings                                                                                                                                            0,00                                                                 0.00
                 d Tual                                                                                                                                                         0.00                                                                 0.00
                 e Setlteilctng I leanings                                                                                                                                      0.00                                                                 0.00
      ‘          f Revocation ttearinus                                                                                                                                         0.00                                                                 0.00
                 g. Appeals Cont’t                                                                                                                                              0.00                                                                 0.00
                 It Other        (.S/’cci/I lIlt (Ic/c/It 10110/ s/ic/el St                                                                                                     0.00                                                                 0.00
                 (RAtE PER HOtJR                    =   8                                      1         TOTALS:                                   0.00                         0.00                                 0.00                            0.00
 6.              a   tnterviesss and Conferences                                                                                                                                0.00                                                                 0.00
                 b Obtitnttt1. -md            rdvleainF records                                                                                                                 0 00                                                                 0 00
                   Lc ii rescat cii and brief writin                                                                                                                            0 00                                                                 0 00
                 d Trisel tltuc                                                                                                                                                 0 00
                 c Ins csIt’tttve and other work (Op                        I/I    lit 0   / 611   I/Ill) I/Ic   cli)                                                           0 00                                                                 0
                 (RATE PER HOURS                                                               )        lOTALS:                                    0.00                         0.00                                 0.00                            0.00
 7               Tras ci Expenses (/oc/gutg, pittkutg.                   itt Cc//i. sIll/cage,         etc
IS               OIlier Expenses (lit/Icr I/tail es’peil.               Ill tills rIp/i, C/c’)

GRAND TOTALS (CLAIMED AND ADJ LiSTED):                                                                                                                                          0.00                                                                 0.00
 13        CER1 IF ICATION OF ATTORNEY PAYEE FOR TIlE PERIOD OF’ SERVICE                                                                                   20. APPOINTMENT TERMINATION DAlE                                                       21. CASE DISPOSITION
                                                                                                                                                               IF OIlIER TItAN CASE COMPLETION
           FROM:                                                                            TO:
22. CLAIM S TAT US                                          LI Final Pa\ iteitt                              E Internn Pm mciii Number                                                                 U Stippleitteittal Paviuettt
            I lave    von    tires ioutslv aptihied         to   lie cohn for colupensatioll and or reinibursement for tins                               I    YES         LI NC)                 If yes iiete sOil p5ildt’  LI YES      LI NC)
            OIlier tltati from the Cotul. hate                   you. or to your knowledge lists atisoile else, received pstsIliclIt                      /hSlItl/lc’tllatlllll orcttlli/lItlg   0/ la/sc) f)otn ans other source in dOilliCct/Oll with this
            representation1    LI YES      LI NO           If yes, go. e del/ills on additional sheets
            I swear or sif’trni the truth or correctness of the above stuitenieiits.
            Sigitsihtire of Attorney                                                                                                                                                                               Dale

                                                                                               APPROVED FOR PAYMENT                                           —   COURT tJSE ONLY
23. IN COUITL COMP.                                              24. OUT OE COURT COMP.                                   25. TRAVEL EXPENSES                        26. OTHER EXPENSES                                       27 TOTAL AMI. APPR, CERT.
                                                                                                                                                                                                                               $0.00
28. SIGNATURE OF TtiE PRESIDING JUDGE                                                                                                                                DATE                                                     28st JUDCiF CODE


20 IN COURT COMP                                                 70 01Ff OF COURT COMP                                    31. 1RAVEI. EXPENSES                       32 OIlIER EXPENSES                                       33    TOTAt,AM F APPROVED
                                                                                                                                                                                                                               $0.00
31. SIC) NAT URE OF CIII EL At DC) L. COURT OF APPEAL S ( I )R 1)1:1.1 GA I E/ /‘at:tt slit llpprorehl                                                               l)\ LE                                                   31st JUDGE Ct )DE
           lit   c’t’seic   of   the   llltllltnl’t’ t/tl’c’i/IO/t/ IiItlIllIlll
